COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MIDCON COMPRESSION, L.L.C,
                                                 §               No. 08-13-00322-CV
                   Appellant,
                                                 §                  Appeal from the
 v.                                              §           143rd Judicial District Court
                                                 §             of Reeves County, Texas
 REEVES COUNTY APPRAISAL
 DISTRICT and LOVING COUNTY                      §
 APPRAISAL DISTRICT,                                           (TC#12-11-20265-CVR)
                                                 §
                   Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that
part of the judgment declaring that TEX.TAX CODE ANN. §§ 23.1241 and 23.1242 are
unconstitutional as applied to Appellant’s compressors. We therefore reverse that part of the
judgment and render that these two statutes are not unconstitutional as applied in this case. In all
other respects, the trial court’s judgment is affirmed. We further order that Appellant and
Appellees each pay one half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)